         Case 2:18-cv-00800-MSG Document 36 Filed 06/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
SHASHAY MORGAN, ET AL.,                          :            CIVIL ACTION
                                                 :
               Plaintiffs,                       :
                                                 :
                      v.                         :            No. 18-cv-0800
                                                 :
RCL MGMT., LLC, ET AL.,                          :
                                                 :
               Defendants.                       :
                                                 :

                                            ORDER

       AND NOW, this 23rd day of June, 2020, following an unopposed entry of default

judgment in favor of Plaintiffs (ECF No. 30), and upon consideration of the parties’ opposing

briefs on damages (ECF Nos. 31, 34), and for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby ORDERED that Plaintiffs are entitled to damages, fees, and

costs as follows:

           1. Plaintiff Shashay Morgan is awarded $20,300.00 in unpaid wages; $3,806.25 in

               overtime wages; and $24,106.25 in liquidated damages. Cumulatively, Plaintiff

               Morgan is awarded $48,212.50.

           2. Plaintiff Imal Ibrahim is awarded $11,600.00 in unpaid wages; $2,175.00 in

               overtime wages; and $13,775.00 in liquidated damages. Cumulatively, Plaintiff

               Ibrahim is awarded $27,550.00.

           3. Plaintiff William Thomas Veasy is awarded $16,240.00 in unpaid wages;

               $3,045.00 in overtime wages; and $19,285 in liquidated damages. Cumulatively,

               Plaintiff Ibrahim is awarded $38,570.00.

           4. Plaintiffs are also awarded attorneys’ fees and costs for a total of $20,765.73.


                                                1
 Case 2:18-cv-00800-MSG Document 36 Filed 06/23/20 Page 2 of 2




The Clerk of Court is directed to mark this action as CLOSED.



                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.




                                      2
